DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-20, and 22 were pending per Applicant’s amendments filed 12/15/2020.  Claims 7 and 21 were previously canceled. 
Claims 1-6, 8-20, and 22 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the sole outstanding issue in the previous Office action was the rejection under 35 USC 101.  Applicant’s amendments are sufficient to overcome the rejection of the previous Office action.  As amended it is no longer practical for the claimed invention to be practically performed in the mind of a human or by a human with the aid of the computer as a tool; therefore the Office no longer considers the claimed invention to be direct towards an abstract idea.  The rejection of the previous Office action is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merrill et al (US 2019/0378210 A1) teaches a representative group is comprised of applicants who were "barely approved" (e.g., the bottom 10% of an approved population), according to their credit score. In other embodiments, the representative group will be comprised of those applicants who were "approved" (e.g., all of the approved population), according to their credit score. In other embodiments, the representative group will be comprised of the "top approved" applicants (e.g., the best credit applicants), according to their credit score. In some embodiments the credit score is computed by a model. In other embodiments the credit score is computed by a machine learning model.
Kopp et al (US 2019/0311298 A1) teaches devices communicate a parameter vector from the trained model asynchronously with a parameter server. The parameter server updates a master parameter vector and transmits the master parameter vector to the respective device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Examiner, Art Unit 3623